DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  

Claims 1-4, 8-15, 17-20 and 23-26 are pending.
Claims 2, 12-15 and 18 have been withdrawn.
Claims 1, 3, 4, 8-11, 17, 19, 20 and 23-26 are under examination.

Objections to Claims withdrawn
	The objections to Claims 1, 3, 4 and 8-11 are withdrawn in  view of Applicant’s amendments to claim 1


NEW REJECTIONS

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 17, 19, 20 and 23-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Skog et al (US 2010/0196426, published 5 August 2010, filed 28 January 2010) in view of Meyer et al (US 2011/0294136, published 1 December 2011, filed 3 December 2007, cited previously).  
Claims 17 is drawn to a method for treating pancreas cancer in a subject
comprising the steps of:
(a) determining or having determined in a sample from a subject suspected to
suffer from pancreas cancer the amount of at least one polypeptide biomarker selected from TMM54, MK.12, MELPH, UN93B, COXAM, RASFI, AKTIP, CASPA, CDN2B, CLD7, DCOR, EWS, FAKI, GPX4, HMGB2, IGFIA, IRS2, K2C8, LYAMI, MAD4, MMP7, SI0A6, SORL, and WDR1, wherein the sample is a blood, plasma, serum, or urine sample; and
(b) comparing or having compared the amount of the at least one biomarker
with a reference, whereby pancreas cancer is to be diagnosed, wherein an increase in the amount of DCOR, GPX4, HMGB2 or RASF1 as compared to the reference is indicative of pancreas cancer, and/or a decrease in the amount of AKTIP, CASPA, CDN2B, CLD7, IRS2, LYAMI, SORL, WDR1, COXAM, EWS, FAK1, IGF1A, K2C8, MAD4, MELPH, MK12 MMP7, SI0A6, TMM54 and UN93B compared to the reference is indicative of pancreas cancer; and
(c) treating the subject with a pancreas cancer therapy if the subject is determined to suffer from pancreas cancer.
Skog discloses that the expression of HMGB2 was upregulated in pancreatic carcinoma compared to normal controls (paragraph 10; Table 6 page 45). Skog discloses that biological samples include blood and urine (paragraph 119).
	Meyer teaches diagnosing pancreatic cancer by measuring the expression of biomarkers in bodily fluids (paragraphs 17-24; Tables 1-3)  Meyer further disclose pharmaceuticals for the treatment of the diagnosed pancreatic cancer (paragraph 17). 
One of ordinary skill in the art would have been motivated to apply Skog’s HMGB2 pancreatic cancer biomarker to Meyer’s method of diagnosing pancreatic cancer by measuring the expression of multiple biomarkers in bodily fluid and treating the patients if the patient is diagnosed with pancreatic cancer because both Skog and Meyer involve measuring pancreatic cancer biomarkers in bodily fluid. In would have been prima facie obvious to include Skog’s HMGB2 pancreatic cancer biomarker with Meyer’s panels of pancreatic cancer biomarkers used to diagnose pancreatic cancer to have a method for treating pancreas cancer in a subject comprising the steps of:
(a) determining or having determined in a sample from a subject suspected to
suffer from pancreas cancer the amount of at least one polypeptide biomarker selected from TMM54, MK.12, MELPH, UN93B, COXAM, RASF1, AKTIP, CASPA, CDN2B, CLD7, DCOR, EWS, FAK1, GPX4, HMGB2, IGF1A, IRS2, K2C8, LYAM1, MAD4, MMP7, Sl0A6, SORL, and WDR1, wherein the sample is a blood, plasma, serum, or urine sample; and
(b) comparing or having compared the amount of the at least one biomarker
with a reference, whereby pancreas cancer is to be diagnosed, wherein an increase in the amount of DCOR, GPX4, HMGB2, or RASF1 as compared to the reference is indicative of pancreas cancer, and/or a decrease in the amount of AKTIP, CASPA, CDN2B, CLD7, IRS2, LYAMI, SORL, WDRI, COXAM, EWS, FAKI, IGF1A, K2C8, MAD4, MELPH, MK.12 MMP7, SI0A6, TMM54, and UN93B compared to the reference is indicative of pancreas cancer; and
(c) treating the subject with a pancreas cancer therapy if the subject is determined to suffer from pancreas cancer.
	

Summary
Claims 17, 19, 20 and 23-26 stand rejected.
Claims 1, 3, 4 and 8-11 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Halvorson whose telephone number is (571) 272-6539.  The examiner can normally be reached on Monday through Friday from 9:00 am to 6:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Misook Yu, can be reached at (571) 272-0839.  The fax phone number for this Art Unit is (571) 273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK HALVORSON/Primary Examiner, Art Unit 1642